Title: From John Adams to John Winthrop, 23 June 1776
From: Adams, John
To: Winthrop, John


     
      Dear sir
      Philadelphia June 23. 1776
     
     Your Favour of June the first is now before me. It is now universally acknowledged that we are, and must be independant states. But Still Objections are made to a Declaration of it. It is said, that such a Declaration, will arouse and unite Great Britain. But are they not already aroused and united, as much as they will be? Will not such a Declaration, arouse and unite the Friends of Liberty, the few who are left, in opposition to the present system? It is also Said that such a Declara­tion will put us in the Power of foreign States. That France will take Advantage of Us, when they see We cant recede, and demand severe Terms of Us. That she and Spain too, will rejoice to see Britain and America, wasting each other. But this Reasoning, has no Weight with me, because I am not for soliciting any political Connection, or military Assistance, or indeed naval, from France. I wish for nothing but Commerce, a mere Marine Treaty with them. And this they will never grant, untill We make the Declaration, and this I think they cannot refuse, after We have made it.
     The Advantages, which will result from Such a Declaration, are in my opinion very numerous, and very great. After that Event, the Colonies will hesitate no longer to compleat their Governments. They will establish Tests and ascertain the Criminality of Toryism. The Presses will produce no more, Seditious, or traitorous Speculations. Slanders, upon public Men and Measures, will be lessened. The Legislatures of the Colonies will exert themselves, to manufacture, Salt Petre, Sulphur, Powder, Arms, Cannon, Mortars, Cloathing, and every Thing, necessary for the Support of Life. Our civil Governments will feel a Vigour, hitherto unknown. Our military Operations by Sea and Land, will be conducted with greater Spirit. Privateers will Swarm in great Numbers. Foreigners will then exert themselves to Supply Us with what we want. Foreign Courts will not disdain to treat with Us, upon equal Terms. Nay further in my opinion, such a Declaration, instead of uniting the People of Great Britain against Us, will raise Such a Storm against the Measures of Administration as will obstruct the War, and throw the Kingdom into Confusion.
     A Committee is appointed to prepare a Confederation of the Colonies, ascertaining the Terms and Ends of the Compact, and the Limits of the Continental Constitution, and another Committee is appointed for Purposes as important. These Committees will report in a Week or two, and then the last finishing Stroke will be given to the Politicks of this Revolution. Nothing after that will remain, but War. I think I may then, petition my Constituents for Leave to return to my Family, and leave the War to be conducted by others, who understand it better. I am weary, thoroughly weary, and ought to have a little Rest.
     I am grieved to hear, as I do from various Quarters of that Rage for Innovation, which appears, in So many wild Shapes, in our Province. Are not these ridiculous Projects, prompted, excited, and encouraged by disaffected Persons, in order to divide, dissipate, and distract, the Attention of the People, at a Time, when every Thought Should be employed, and every Sinew exerted, for the Defence of the Country? Many of the Projects that I have heard of, are not repairing, but pulling down, the Building, when it is on Fire, instead of labouring to extinguish the Flames. The Projects of County Assemblies, Town Registers, and Town Probates of Wills, are founded in narrow, Notions, Sordid Stingyness and profound Ignorance, and tend directly to Barbarism. I am not Solicitous who takes Offence at this Language. I blush to see such Stuff in our public Papers, which used to breath a Spirit much more liberal.
     I rejoice to see, in the Lists of both Houses, So many Names, respectable for Parts and Learning. I hope their Fortitude and Zeal will be in Proportion: and then, I am Sure their Country will have great Cause to bless them. I am, sir, with every sentiment of Friendship and Veneration, your affectionate and humble servant
     
      John Adams
     
    